Citation Nr: 1528386	
Decision Date: 07/01/15    Archive Date: 07/15/15

DOCKET NO.  10-22 404	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

Entitlement to service connection for irritable bowel syndrome.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1972 to January 1975.

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota, which denied the claim.

In June 2014, the Board remanded this case for further development to include a new VA examination to address the nature and etiology of the claimed irritable bowel syndrome.  Such an examination was accomplished in July 2014, and, as detailed below, the Board finds it is adequate for resolution of this case.  All other development directed by the remand appears to have been substantially accomplished.  Accordingly, a new remand is not required to comply with the holding of Stegall v. West, 11 Vet. App. 268 (1998).  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (Remand not required under Stegall where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

The Board acknowledges that the Veteran has submitted additional evidence in the form of lay statements that have not been reviewed by the agency of original jurisdiction (AOJ).  However, the Veteran, through his accredited representative, had previously waived initial AOJ consideration in November 2014 of any such evidence received after the promulgation of the October 2014 Supplemental Statement of the Case (SSOC).  See 38 C.F.R. § 20.1304(c) (2014).


FINDINGS OF FACT

The preponderance of the competent medical and other evidence of record is against a finding the Veteran's current irritable bowel syndrome was incurred in or is otherwise the result of his active service.


CONCLUSION OF LAW

The criteria for a grant of service connection for irritable bowel syndrome are not met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. § 3.303 (2014).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

Preliminary Matters

The Board notes at the outset that VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  

The United States Court of Appeals for Veterans Claims (Court) has held that adequate notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  In this case, the Veteran was sent pre-adjudication notice via a letter dated in June 2009 which is clearly prior to the August 2009 rating decision that is the subject of this appeal.  This letter, in pertinent part, informed the Veteran of what was necessary to substantiate his current appellate claim, what information and evidence he must submit, what information and evidence will be obtained by VA, as well as the information and evidence used by VA to determine disability rating(s) and effective date(s) should service connection be established.

In view of the foregoing, the Board finds that the Veteran was notified and aware of the evidence needed to substantiate his claim and the avenues through which he might obtain such evidence, and of the allocation of responsibilities between himself and VA in obtaining such evidence.  Accordingly, there is no further duty to notify.  In any event, the Veteran has not demonstrated any prejudice with regard to the content or timing of any notice.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).

In addition, the Board finds that the duty to assist a claimant in the development of his or her case has been satisfied.  The Veteran's service treatment records are on file, as are various post-service medical records.  Further, the Veteran has had the opportunity to present evidence and argument in support of his claim, and nothing indicates he has identified the existence of any relevant evidence that has not been obtained or requested.  For example, he has not identified outstanding evidence which relates the etiology of his current irritable bowel syndrome to service.  The Board also notes that the Veteran was given a 90-day extension in March 2015 in which to submit additional evidence, but no such evidence appears to have been received during this period.  Moreover, he was accorded VA medical examinations regarding this case in August 2009, with a supplemental opinion in March 2010, and an additional examination in July 2014.  As detailed below, these examinations included opinions that addressed the etiology of the Veteran's claimed irritable bowel syndrome.  VA examiners are presumed qualified to render competent medical opinion(s).  See Rizzo v. Shinseki, 580 F.3d 1288 (Fed. Cir. 2009).  As these opinions were based upon both a medical evaluation of the Veteran, and an accurate understanding of his medical history based upon review of his VA claims folder, the Board finds they are supported by an adequate foundation.  The Board notes that it previously found the August 2009 VA examination, and March 2010 supplemental opinion, to be potentially inadequate as it found the Veteran did not have a diagnosis of irritable bowel syndrome.  However, this deficiency was corrected by the more recent July 2014 VA examination, which made essentially the same conclusion as to the etiology of the current disability.  No competent medical evidence is of record which specifically refutes the findings of the July 2014 VA examination, and the Veteran has not otherwise identified any prejudice therein.  Accordingly, the Board finds that this examination is adequate for resolution of this case.  Consequently, the Board finds that the duty to assist the Veteran has been satisfied in this case.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (The Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (Noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant.  Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim.  38 C.F.R. § 3.102.  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).  

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d at 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  Indeed, in Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a).  Moreover, the Court has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996).  

Legal Criteria and Analysis

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).

In this case, the Veteran essentially contends that he developed stomach problems while on active duty, and has had recurrent problems since service.  He has also submitted lay statements from fellow service-men attesting to his having in-service abdominal problems.

The Board notes that the Veteran's service treatment records reflect there was no indication of any such disability on his August 1971 enlistment examination or the concurrent Report of Medical History.  He was subsequently treated for stomach cramps and other symptoms associated with an upper respiratory infection in February 1972; and for constipation of 3 to 4 days duration in May 1972.  Nevertheless, neither irritable bowel syndrome nor any other chronic stomach disorder appears to have been diagnosed on his December 1974 expiration of term of service examination.  There was also no competent medical evidence of post-service treatment for such until years after his separation from service.  

The Court has indicated that the normal medical findings at the time of separation from service, as well as the absence of any medical records of a diagnosis or treatment for many years after service is probative evidence against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (affirming Board where it found that veteran failed to account for the lengthy time period after service for which there was no clinical documentation of low back condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (A prolonged period without medical complaint can be considered, along with other factors concerning a claimant's health and medical treatment during and after military service, as evidence of whether an injury or a disease was incurred in service which resulted in any chronic or persistent disability.).  The Board further notes that while the Veteran is competent to describe his lay symptomatology, such symptoms can be attributed to various conditions that could be acute or chronic.  Consequently, the Board concludes that competent medical evidence is required to determine the nature and etiology of the Veteran's current irritable bowel syndrome.

Here, nothing on file shows that the Veteran has the requisite knowledge, skill, experience, training, or education to render a medical opinion.  Further, the individuals who submitted lay statements in support of his claim do not appear to have such qualifications either.  Consequently, these contentions cannot constitute competent medical evidence.  38 C.F.R. § 3.159(a)(1).

In this case, the only competent medical opinions which appear to address the nature and etiology of the current irritable bowel syndrome are the August 2009 VA examination, March 2010 VA supplemental opinion, and the July 2014 VA examination.  For example, the August 2009 VA examination diagnosed the Veteran as status-post multiple polypectomy from ascending colon sigmoid colon and rectum performed in July 2009, and that pathology showed tubular adenomas with no evidence of high-grade dysplasia.  Further, the examiner stated that the current medical examination was not sufficient to confirm the presence of irritable bowel syndrome.  

The supplemental March 2010 VA medical opinion found that the Veteran's present medical condition gastritis, duodenitis and any irritable bowel that may exist that was not clinically apparent was not related to the Veteran's time in military service to include the one incident of constipation in military service.  In support of this opinion, the examiner stated there was no evidence of irritable bowel syndrome found in military service.  Regarding the in-service constipation, the examiner stated that this was a frequent problem in young individuals.  To alleviate any concerns about possibility of a missed diagnosis while in military, the examiner stated that in retrospect there was inadequate data to support a diagnosis of irritable bowel syndrome.  In addition the examiner found there was no evidence of irritable bowel syndrome presently.  Moreover, the examiner stated the current findings of gastritis and duodenitis were much more likely to be of more recent onset; and there was no evidence of the reviewed service treatment records of symptoms possibly related to gastritis or duodenitis.

The July 2014 VA examiner opined that the Veteran's irritable bowel syndrome was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event or illness.  In support of this opinion, the examiner stated that there is no evidence of any CHRONIC gastrointestinal problems during military service.  (Emphasis in original).  The examiner stated there was only one service treatment record pertaining to constipation dated in May 1972 where it states the Veteran complained of "constipation x 3-4 days while in field."  The examiner stated that this certainly could have been caused by dehydration or intense physical training; and that constipation was common in this setting.  Further, the examiner stated the diagnosis of irritable bowel requires that certain symptoms/criteria be fulfilled for the last 3 months with symptom onset at least 6 months prior to diagnosis.  Further, the examiner noted the Veteran denied any gastrointestinal symptoms at the time of enlistment; and that he did not report any such symptoms at the time of separation.  Thus, the examiner stated a diagnosis of irritable bowel cannot be based on a single episode of constipation lasting only 3 days.  Moreover, the examiner summarized the post-service medical records which lead to the current diagnosis of irritable bowel syndrome.

In determining the probative value to be assigned to a medical opinion, the Board must consider three factors.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The initial inquiry in determining probative value is to assess whether a medical expert was fully informed of the pertinent factual premises (i.e., medical history) of the case.  A review of the claims file is not required, since a medical professional can also become aware of the relevant medical history by having treated a Veteran for a long period of time or through a factually accurate medical history reported by a Veteran.  See Id. at 303-04.  The second inquiry involves consideration of whether the medical expert provided a fully articulated opinion.  See Id.  A medical opinion that is equivocal in nature or expressed in speculative language does not provide the degree of certainty required for medical nexus evidence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The third and final factor in determining the probative value of an opinion involves consideration of whether the opinion is supported by a reasoned analysis.  The most probative value of a medical opinion comes from its reasoning.  Therefore, a medical opinion containing only data and conclusions is not entitled to any weight.  In fact, a review of the claims file does not substitute for a lack of a reasoned analysis.  See Nieves-Rodriguez, 22 Vet. App. at 304; see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A] medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.").  

In this case, the Board has already determined the VA examiners were presumed qualified to render a competent medical opinion, and were familiar with the Veteran's medical history from review of his claims folder.  Further, it is noted that the examination reports included accurate summaries of pertinent records regarding the claimed disability.  None of the opinions detailed above were expressed in speculative or equivocal language.  

The Board acknowledges that it previously found that the August 2009 VA medical examination, and March 2010 supplemental opinion, were potentially inadequate as they were based, at least in part, on the conclusion that the Veteran did not actually have a diagnosis of irritable bowel syndrome.  However, that deficiency was corrected by the July 2014 VA examination.  

As detailed above, the July 2014 VA examiner supported that opinion by stated rationale which, in essence, found that the in-service symptoms was not consistent with the current disability.  Similar rationale was provided by the prior March 2010 opinion.  The Board also reiterates that no prejudice is demonstrated with respect to the July 2014 VA examiner's opinion, nor is there competent medical evidence which explicitly refutes this opinion.  In addition, to the extent the Veteran has submitted lay evidence attesting to problems other than what he was treated for in May 1972, the July 2014 examiner appears to have been aware of such contentions.  The Board further notes that both the March 2010 and July 2014 opinions essentially found the in-service symptomatology was not consistent with irritable bowel syndrome or with the other chronic gastrointestinal conditions diagnosed post-service.  Consequently, the Board concludes that this evidence is adequate, persuasive, and entitled to significant probative value in the instant case.

In view of the foregoing, the Board finds the preponderance of the competent medical and other evidence of record is against a finding the Veteran's current irritable bowel syndrome was incurred in or is otherwise the result of his active service.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application in the instant case.  See generally Gilbert, supra; see also Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  No other basis for establishing service connection for the claimed disabilities is otherwise demonstrated by the evidence of record, to include the presumptive provisions of 38 C.F.R. §§ 3.307 and 3.309 or as secondary to a service-connected disability pursuant to 38 C.F.R. § 3.310.  Consequently, the benefit sought on appeal with respect to this claim must be denied.


ORDER

Service connection for irritable bowel syndrome is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


